DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/16/2022 has been entered. Claims 1 – 20 remain pending in the application.

Response to Arguments
	Applicant’s arguments filed 03/16/2022 with respect to the rejections of claims 1 – 20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Suzuki (US 20130238125 A1).

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Within claim 1 the phrase “determining a value obtained by a first sensor of the plurality of sensors while monitoring the movement of the robot exceeds a threshold value” might be a typo for “determining a value obtained by a first sensor of the plurality of sensors while monitoring if the movement of the robot exceeds a threshold value”.
Within claim 9, the phrase “determining a value obtained by a first sensor of the plurality of sensors while monitoring the movement of the robot exceeds a threshold value” might be a typo for “determining a value obtained by a first sensor of the plurality of sensors while monitoring if the movement of the robot exceeds a threshold value”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 5987958 A) in view of Suzuki (US 20130238125 A1).
Regarding claim 1, Moore teaches a method comprising:
Monitoring, by a plurality of sensors, a movement of a robot during an assembly operation, the assembly operation comprising a plurality of assembly stages (see at least col 18 lines 25 – 62” "process then proceeds to step S188... and begins a next step in the manufacturing process... determination is made as to whether the robot is moving... If the force sensor reading is approximately 0... the process proceeds");
Determining a value obtained by a first sensor of the plurality of sensors while monitoring the movement of the robot exceeds a threshold value (see at least col 18, Iines 41-42: "determination is made as to whether a force sensor value is greater than or equal to a minor impact threshold value");
Determining a recovery plan for the robot (see at least col. 18 line 50 – col. 19 line 19 in which the robot is moved to a recovery position after an error based on force readings).
Displacing the robot in accordance with the determined recovery plan (see at least col 19, Iine18: "adjusted move is executed");
And reattempting, after displacement of the robot, the identified assembly stage (see at least col 18, lines 25 – 27 and figures 23 A – 23 B: “The process then proceeds to step S188, at which point the process exits the guarded move routine and begins a next step in the manufacturing process”. As seen in Figures 23 A – 23 B, the move is reattempted after exiting the guarded move routine).
Moore fails to teach the steps of: 
Identifying, using information from a second sensor of the plurality of sensors, an assembly stage of the plurality of assembly stages that was being performed by the robot when the value exceeded the threshold value;
And determining, based on the identified assembly stage, a recovery plan for the robot.
Suzuki teaches:
Identifying, using information from a second sensor of the plurality of sensors, an assembly stage of the plurality of assembly stages that was being performed by the robot when the value exceeded the threshold value (see at least [0013]: “a control step of controlling a robot to grip one target object among the at least one target object by a grip unit of the robot; an assembly state determination step of determining an assembly state of a gripping target object gripped by the grip unit from a result of measuring the gripping target object by using a second sensor; and an area decision step of, when assembly is determined based on the assembly state determined in the assembly state determination step to have failed…);
And determining, based on the identified assembly stage, a recovery plan (see at least [0013]: “and an area decision step of, when assembly is determined based on the assembly state determined in the assembly state determination step to have failed, deciding, by using the result of measurement by the first sensor, a rearrangement area where the gripping target object is to be rearranged, wherein in the control step, the robot is controlled to rearrange the gripping target object in the rearrangement area by the grip unit”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moore with the use of the second sensor for identifying an assembly stage as taught by Suzuki in order to allow the robot to have increased situational awareness when recovering from an error.

Regarding claim 2, the combination of Moore and Suzuki teaches the method of claim 1. 
Moore further teaches wherein the method of claim 1 further includes the step of determining if the recovery plan succeeded and wherein reattempting the identified assembly stage is predicated on the determination that the recovery plan was successful (see at least col 17, lines 21-26 and figures 23 A – 23 B: “determination is made as to whether a desired move has been completed. If yes, the process... exits. If the desired move has not been completed... the robot is moved by some increment in the desired direction” As seen in Figures 23 A – 23 B, the move is reattempted after exiting the guarded move routine).

Regarding claim 3, the combination of Moore and Suzuki teaches the method of claim 1. 
Moore further teaches wherein the first sensor of claim 1 is a force sensor (see at least col 18, lines 31 – 62: "determination is made as to whether the robot is moving... If the force sensor reading is approximately 0... the process proceeds"). 

Regarding claim 7, the combination of Moore and Suzuki teaches the method of claim 1. 
Moore further teaches wherein determining the recovery plan is further based, in part, on information detected by the second sensor (see at least col 18, line 67 – col 19, line 5: "If the direction of the impact can be determined from the force sensor reading or from other sensor values... the robot is incrementally moved in the direction of the force readings (in a direction opposite to the impact)"). 

Regarding claim 8, the combination of Moore and Suzuki teaches the method of claim 1. 
Moore further discloses the further steps of:
Determining if the recovery plan was successful (see at least col 17 lines 21-24: "determination is made as to whether a desired move has been completed. If yes, the process...exits");
	Adjusting, if the recovery plan is determined to not have been successful, the recovery plan to provide an adjusted recovery plan (see at least col 17, lines 21-26: “determination is made as to whether a desired move has been completed... the robot is moved by some increment in the desired direction").

Regarding claim 9, Moore teaches a method comprising: 
Monitoring, by a plurality of sensors, a movement of a robot during an assembly operation (see at least col 18, lines 25-62: "process then proceeds to step S188... and begins a next step in the manufacturing process... determination is made as to whether the robot is moving... If the force sensor reading is approximately 0... the process proceeds");
Determining a value obtained by a first sensor of the plurality of sensors while monitoring the movement of the robot exceeds a threshold value (see at least col 18, Iines 41-42: "determination is made as to whether a force sensor value is greater than or equal to a minor impact threshold value");
Displacing the robot in accordance with the recovery plan (see at least col 19, Iine18: "adjusted move is executed");
Determining the recovery plan was successful (see at least col 17 lines 21-24: "determination is made as to whether a desired move has been completed. If yes, the process...exits");
Reattempting, after determining the recovery plan was successful, the assembly operation (see at least col 17, lines 21-26: “determination is made as to whether a desired move has been completed... the robot is moved by some increment in the desired direction");
The above embodiment does not teach the reattempted assembly operation being guided by a second sensor of the plurality of sensors, the second sensor being different than the first. 
A further embodiment within Moore teaches the act of guiding an operation with a second sensor of the plurality of sensors, the second sensor being different than the first (see at least col 19, lines 35-49: FIG. 25 is a flow chart of a process for sensing and compensating for drooping, utilizing the back-lit vision-based droop sensor illustrated in FIGS. 24A-24B. The process is started at step S218, and proceeds to a first step S220, at which point the field of vision is memorized without the part. Then, in step S222, the workpiece/part is moved into the field of vision of the CCD camera 144. In step S224, the difference between two frames (with and without the part) is taken. In step S226, the lowest point of the part is determined from the image formed with CCD camera 144. Then, in step S228, a droop offset value is computed. In step S230, the robot is moved upward in a Z direction by the amount of the droop offset. The part is then loaded into the die space in step S232, and the process ends as indicated in step S234”).
Moore fails to teach the steps of: 
Identifying, using information from a second sensor of the plurality of sensors, an assembly stage of the plurality of assembly stages that was being performed by the robot when the value exceeded the threshold value;
And determining, based on the identified assembly stage, a recovery plan for the robot.
Suzuki teaches:
Identifying, using information from a second sensor of the plurality of sensors, an assembly stage of the plurality of assembly stages that was being performed by the robot when the value exceeded the threshold value (see at least [0013]: “a control step of controlling a robot to grip one target object among the at least one target object by a grip unit of the robot; an assembly state determination step of determining an assembly state of a gripping target object gripped by the grip unit from a result of measuring the gripping target object by using a second sensor; and an area decision step of, when assembly is determined based on the assembly state determined in the assembly state determination step to have failed…);
And determining, based on the identified assembly stage, a recovery plan (see at least [0013]: “and an area decision step of, when assembly is determined based on the assembly state determined in the assembly state determination step to have failed, deciding, by using the result of measurement by the first sensor, a rearrangement area where the gripping target object is to be rearranged, wherein in the control step, the robot is controlled to rearrange the gripping target object in the rearrangement area by the grip unit”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of multiple embodiments within Moore because such a modification would improve the accuracy of the process. Moore states of the above process that “It is yet a further object of the present invention to provide several improved sensor-based motion control mechanisms for facilitating the accurate control of movement of a robot manipulator…” It would further would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moore with the use of the second sensor for identifying an assembly stage as taught by Suzuki in order to allow the robot to more easily recover from mistakes and therefore improve the efficiency of the system.

Claims 4 – 6 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Suzuki, and Noda (US 9393691 B2), hereinafter Noda.
Regarding claim 4, the combination of Moore and Suzuki teaches the method of claim 3. 
Noda teaches wherein the step of determining the value exceeds the threshold value comprises comparing a force signature obtained using the force sensor with a historical force signature (see at least col 27, lines 24 – 48: “A serious error for which an emergency stop is required is detected by setting a limit value directly to the sensor output value. The error-recovery-level determination function of the offline teaching section uses a conditional branch based on the sensor information to support determination of an error level to be used for the error recovery and embedment of check points for recovery. The error-occurrence-risk analysis function of the offline teaching section is a function of analyzing a risk of unwanted incident, and is used in order to restrain a task error of a robot on this occasion. Specifically, if there are a plurality of candidates for work sequences and task attitudes of a robot, risks of occurrence of various errors are calculated as probabilities by statistically processing past error information for each candidate, and the calculated values are compared with each other to select a task, thereby enabling frontloading the restraint of the error occurrence. The error information used for the analysis includes sensor information recorded upon the error recovery, and recorded descriptions of errors”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54 “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

Regarding claim 5, the combination of Moore, Suzuki, and Noda teaches the method of claim 4. 
Noda further teaches wherein the historical force signature is based on force signatures from prior assembly operations during the identified assembly stage (see at least col 27, lines 24 – 48: “A serious error for which an emergency stop is required is detected by setting a limit value directly to the sensor output value. The error-recovery-level determination function of the offline teaching section uses a conditional branch based on the sensor information to support determination of an error level to be used for the error recovery and embedment of check points for recovery. The error-occurrence-risk analysis function of the offline teaching section is a function of analyzing a risk of unwanted incident, and is used in order to restrain a task error of a robot on this occasion. Specifically, if there are a plurality of candidates for work sequences and task attitudes of a robot, risks of occurrence of various errors are calculated as probabilities by statistically processing past error information for each candidate, and the calculated values are compared with each other to select a task, thereby enabling frontloading the restraint of the error occurrence. The error information used for the analysis includes sensor information recorded upon the error recovery, and recorded descriptions of errors”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54 “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

Regarding claim 6, the combination of Moore, Suzuki, and Noda teaches the method of claim 4.
Noda further teaches wherein the second sensor is a vision device of a vision guidance system (see at least col 20, line 63 – col 21 line 19: “The high-speed camera 32a is provided for each finger of the robot hand 34b positioned at the tip of the manipulator 31, and the omnidirectional mirror 32b is provided so as to be opposed to the finger and the high-speed camera 32a. The high-speed camera 32a inputs an image taken by the robot hand 34b, as the operation monitoring information, in the section 6 for teaching task and the controller 30, and inputs the image via the controller 30 to the error-inducing-task restraining section 5 and the operation mastering section 7. The image information acquired from the high-speed camera 32a not only helps the teaching task by a manual operation of the operator and the temporary halt recovery operation, but is also used as an image input for sensor feedback control in the controller 30. The image information can be used for autonomous and semi-autonomous configuration of the various tasks in this way. The finger eye camera can be used to promote the observation of the hand tip state of the manipulator 31, and to adaptively select lateral image information, thereby using the image information as an image for sensor feedback even if an intended object in the fingertip direction cannot be directly observed due to an occlusion”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54: “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

	Regarding claim 10, the combination of Moore and Suzuki teaches the method of claim 9. 
	Moore further teaches wherein the first sensor is a force sensor (see at least col 18, lines 41-42: "determination is made as to whether a force sensor value is greater than or equal to a minor impact threshold value");
Moore fails to teach, but Noda teaches wherein the step of determining the value exceeds the threshold value comprises comparing a force signature obtained using the force sensor with a historical force signature (see at least col 27, lines 24 – 48: “A serious error for which an emergency stop is required is detected by setting a limit value directly to the sensor output value. The error-recovery-level determination function of the offline teaching section uses a conditional branch based on the sensor information to support determination of an error level to be used for the error recovery and embedment of check points for recovery. The error-occurrence-risk analysis function of the offline teaching section is a function of analyzing a risk of unwanted incident, and is used in order to restrain a task error of a robot on this occasion. Specifically, if there are a plurality of candidates for work sequences and task attitudes of a robot, risks of occurrence of various errors are calculated as probabilities by statistically processing past error information for each candidate, and the calculated values are compared with each other to select a task, thereby enabling frontloading the restraint of the error occurrence. The error information used for the analysis includes sensor information recorded upon the error recovery, and recorded descriptions of errors”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54: “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

	Regarding claim 11, the combination of Moore, Suzuki, and Noda teaches the method of claim 10.
	Moore further teaches wherein the determined recovery plan is based at least in part on directional information obtained from the force signature (see at least col 18, line 62 – col 19, line 17: "determination is made as to whether the direction of the impact can be determined from the force sensor readings or from other sensor values... geometric information and process information are obtained to make adjustments in the move whenever that same move is to be performed by the robot in the future").

	Regarding claim 12, the combination of Moore, Suzuki, and Noda teaches the method of claim 10. 
Moore further teaches wherein the second sensor is a vision device of a vision guidance system (see at least “col 19, lines 35-47: "process for sensing and compensating for drooping, utilizing the backlit vision-based droop sensor... workpiece/part is moved into the field of vision of the CCD camera... droop off set value is computed... robot is moved upward in a Z direction by the amount of the droop off set”).

	Regarding claim 13, the combination of Moore and Noda teaches the method of claim 9.
	Moore fails to teach, but Noda teaches identifying an assembly stage of a plurality of assembly stages of the assembly operation during which the value exceeded the threshold value (see at least col 15, lines 37 – 53: “Moreover, a template of a work path may be acquired as input information from the optimum-task-operation generating section 11 according to the type of an element task during the organization of the work sequence of FIG. 6. Task periods can be more precisely estimated during the organization of the work sequence by using this information as a library of task operations which are formed into packages, and provide proficient skills. An optimum approximate work path for the robot is automatically generated at a precision of approximately 5 cm based on the work sequence determined as described above. The generated approximate work paths are to be output to the detailed design stage such as the teaching for the robot. On this occasion, recovery points to the tasks t.sub.1 and t.sub.2 upon error occurrence, synchronization points with other facilities, and the point (c.sub.1) for checking success/failure of the defined task are simultaneously determined and output.”);
And wherein the reattempted assembly operation is based on the identified assembly stage (see at least col 15, lines 37 – 53: “Moreover, a template of a work path may be acquired as input information from the optimum-task-operation generating section 11 according to the type of an element task during the organization of the work sequence of FIG. 6. Task periods can be more precisely estimated during the organization of the work sequence by using this information as a library of task operations which are formed into packages, and provide proficient skills. An optimum approximate work path for the robot is automatically generated at a precision of approximately 5 cm based on the work sequence determined as described above. The generated approximate work paths are to be output to the detailed design stage such as the teaching for the robot. On this occasion, recovery points to the tasks t.sub.1 and t.sub.2 upon error occurrence, synchronization points with other facilities, and the point (c.sub.1) for checking success/failure of the defined task are simultaneously determined and output”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54: “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

	Regarding claim 14, the combination of Moore, Suzuki and Noda teaches the method of claim 13.
	Moore further teaches wherein the first sensor is a force sensor (see at least col 18, lines 41-42: "determination is made as to whether a force sensor value is greater than or equal to a minor impact threshold value");
Moore fails to teach, but Noda teaches wherein the step of determining the value exceeds the threshold value comprises comparing a force signature obtained using the force sensor with a historical force signature obtained from prior assembly operations during the identified assembly stage (see at least col 27, lines 24 – 48: “A serious error for which an emergency stop is required is detected by setting a limit value directly to the sensor output value. The error-recovery-level determination function of the offline teaching section uses a conditional branch based on the sensor information to support determination of an error level to be used for the error recovery and embedment of check points for recovery. The error-occurrence-risk analysis function of the offline teaching section is a function of analyzing a risk of unwanted incident, and is used in order to restrain a task error of a robot on this occasion. Specifically, if there are a plurality of candidates for work sequences and task attitudes of a robot, risks of occurrence of various errors are calculated as probabilities by statistically processing past error information for each candidate, and the calculated values are compared with each other to select a task, thereby enabling frontloading the restraint of the error occurrence. The error information used for the analysis includes sensor information recorded upon the error recovery, and recorded descriptions of errors”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54: “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Suzuki in view of Vachon (US 10471590 B1), hereinafter Vachon.
Regarding claim 15, Moore teaches a method comprising:
Monitoring a movement of a robot during an assembly operation (see at least col 18, lines 25-62: "process then proceeds to step S188... and begins a next step in the manufacturing process... determination is made as to whether the robot is moving... If the force sensor reading is approximately 0... the process proceeds");
Monitoring, by a plurality of sensors, a movement of a workpiece during the assembly operation (see at least col 17, lines 46 – 47: “indicates the actual desired movement of the workpiece”; col 18, lines 25-62: "process then proceeds to step S188... and begins a next step in the manufacturing process... determination is made as to whether the robot is moving... If the force sensor reading is approximately 0... the process proceeds");
Determining, from the monitored movement of the robot as monitored by a first sensor, the monitored movement of the workpiece, the speed of movement of the workpiece, and at least one of the acceleration or the deceleration of the workpiece a force signature (col 5, line 66 – col 6, line 3: “decreasing device may be provided for decreasing the rate of change of the velocity of the work piece by slowing the acceleration of the robot gripper if the monitored force is determined to be greater than or equal to the threshold value");
Determining the force signature exceeds a threshold value (see at least col 18, Iines 41-42: "determination is made as to whether a force sensor value is greater than or equal to a minor impact threshold value");
Determining, in response to the force signature exceeding the threshold value, a recovery plan for movement of the robot (col18, line 47 – col 19, line 17: "If, however, the force sensor value is greater than or equal to the minor impact threshold value… the motion of the robot is stopped… if the direction of the impact can be determined from the force sensor reading or from other sensor values… the robot is incrementally moved in the direction of the force readings (in a direction opposite to the impact). Then, in step S208, the force sensors are read... determination is made as to whether a force sensor value is approximately equal to 0 pounds. If not… the robot is again incrementally moved in a direction opposite to the detected impact. If the force sensor reading is approximately 0… the process planner is notified of the motion modifications that were made due to the detection of an impact. Then, at step S214, geometric information and process information are obtained to make adjustments in the move whenever that same move is to be performed by the robot in the future");
Displacing the robot in accordance with the determined recovery plan (see at least col 19, line 18: “adjusted move is executed”);
And reattempting, after displacement of the robot, the identified assembly stage (see at least col 18, lines 25 – 27 and figures 23 A – 23 B: “The process then proceeds to step S188, at which point the process exits the guarded move routine and begins a next step in the manufacturing process”. As seen in Figures 23 A – 23 B, the move is reattempted after exiting the guarded move routine).
Moore fails to teach:
Time stamping at least the monitored movement of the workpiece;
Identifying, using information from a second sensor of the plurality of sensors, an assembly stage of a plurality of assembly states that was being performed by the robot when the force exceeded the threshold value, the second sensor being different than the first sensor;
Determining, in response to the force signature exceeding the threshold value and based on the identified assembly stage, a recovery plan for movement of the robot;
Vachon teaches time stamping at least the monitored movement of the workpiece, determining, using the time stamped monitored movement of the workpiece at least a speed of movement of the workpiece and at least one of an acceleration and a deceleration of the workpiece (see at least col 11, lines 30 – 55: “Each motor N control module (1) can receive its position, speed, accelerating and timestamp from the relative kinematic Control module (2). It must respect every parameter or send an error code. The Motor N control module (1) feeds back the executed distance after each movement… The relative kinematic control module (2) can sequence requests to each motor N control module (1) to ensure that movement path is respected in speed and in acceleration to obtain final positioning. This module can consider the information received by the sensors and adjust the commands sent to each motor N control module (1) to ensure proper movement and positioning. This module can comprise a microcontroller with suitable code”).
Suzuki teaches:
Identifying, using information from a second sensor of the plurality of sensors, an assembly stage of the plurality of assembly stages that was being performed by the robot when the value exceeded the threshold value (see at least [0013]: “a control step of controlling a robot to grip one target object among the at least one target object by a grip unit of the robot; an assembly state determination step of determining an assembly state of a gripping target object gripped by the grip unit from a result of measuring the gripping target object by using a second sensor; and an area decision step of, when assembly is determined based on the assembly state determined in the assembly state determination step to have failed…);
And determining, based on the identified assembly stage, a recovery plan (see at least [0013]: “and an area decision step of, when assembly is determined based on the assembly state determined in the assembly state determination step to have failed, deciding, by using the result of measurement by the first sensor, a rearrangement area where the gripping target object is to be rearranged, wherein in the control step, the robot is controlled to rearrange the gripping target object in the rearrangement area by the grip unit”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Vachon because such a modification would ensure that the robot will follow proper movement paths and allows for greater control (see col 11, lines 30 – 55). It would further would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Moore with the use of the second sensor for identifying an assembly stage as taught by Suzuki in order to allow the robot to more easily recover from mistakes and therefore improve the efficiency of the system.

Regarding claim 17, the combination of Moore, Suzuki, and Vachon teaches the method of claim 15.
Moore further teaches wherein the determined recovery plan is based at least in part on directional information obtained from the force signature (see at least col 18, line 62 – col 19, line 17: "determination is made as to whether the direction of the impact can be determined from the force sensor readings or from other sensor values... geometric information and process information are obtained to make adjustments in the move whenever that same move is to be performed by the robot in the future").

Claims 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, Suzuki, Vachon, and Noda
Regarding claim 16, the combination of Moore, Suzuki, and Vachon teaches the method of claim 15. 
The combination fails to teach, but Noda teaches wherein the step of determining the force signature exceeds the threshold value comprises comparing the force signature with a historical force signature (see at least col 27, lines 24 – 48: “A serious error for which an emergency stop is required is detected by setting a limit value directly to the sensor output value. The error-recovery-level determination function of the offline teaching section uses a conditional branch based on the sensor information to support determination of an error level to be used for the error recovery and embedment of check points for recovery. The error-occurrence-risk analysis function of the offline teaching section is a function of analyzing a risk of unwanted incident, and is used in order to restrain a task error of a robot on this occasion. Specifically, if there are a plurality of candidates for work sequences and task attitudes of a robot, risks of occurrence of various errors are calculated as probabilities by statistically processing past error information for each candidate, and the calculated values are compared with each other to select a task, thereby enabling frontloading the restraint of the error occurrence. The error information used for the analysis includes sensor information recorded upon the error recovery, and recorded descriptions of errors”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54: “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

Regarding claim 18, the combination of Moore, Suzuki, and Vachon teaches the method of claim 15. 
The combination fails to teach, but Noda teaches the step of identifying an assembly stage of a plurality of assembly stages of the assembly operation during which the force signature exceeds a threshold value (see at least col 15, lines 37 – 53: “Moreover, a template of a work path may be acquired as input information from the optimum-task-operation generating section 11 according to the type of an element task during the organization of the work sequence of FIG. 6. Task periods can be more precisely estimated during the organization of the work sequence by using this information as a library of task operations which are formed into packages, and provide proficient skills. An optimum approximate work path for the robot is automatically generated at a precision of approximately 5 cm based on the work sequence determined as described above. The generated approximate work paths are to be output to the detailed design stage such as the teaching for the robot. On this occasion, recovery points to the tasks t.sub.1 and t.sub.2 upon error occurrence, synchronization points with other facilities, and the point (c.sub.1) for checking success/failure of the defined task are simultaneously determined and output”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54: “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

Regarding claim 19, the combination of Moore, Suzuki, Vachon, and Noda teaches the method of claim 18.
Noda further teaches wherein reattempting the identified assembly stage comprises moving the robot in accordance with the identified assembly stage (see at least column 9, lines 28 – 60: “A robot operation sequence performed when a product is produced is represented by the following items (1) to (6). (1) Normally, work paths described in robot programs are sequentially followed… (2) A plurality of robots or devices are synchronized at a synchronization point. (3) An examination is carried out at a check point, and the sequence returns to (1) if no abnormality is found. (4) If the examination is not successful at the check point, a recovery operation is carried out. (5) The robot returns from an arbitrary position between check points to a recovery point following a recovery path given in advance in the recovery operation, and returns from that point to (1), thereby resuming the operation in a normal mode…” See also col 15, lines 37 – 53: “Moreover, a template of a work path may be acquired as input information from the optimum-task-operation generating section 11 according to the type of an element task during the organization of the work sequence of FIG. 6. Task periods can be more precisely estimated during the organization of the work sequence by using this information as a library of task operations which are formed into packages, and provide proficient skills. An optimum approximate work path for the robot is automatically generated at a precision of approximately 5 cm based on the work sequence determined as described above. The generated approximate work paths are to be output to the detailed design stage such as the teaching for the robot. On this occasion, recovery points to the tasks t.sub.1 and t.sub.2 upon error occurrence, synchronization points with other facilities, and the point (c.sub.1) for checking success/failure of the defined task are simultaneously determined and output”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54: “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).

Regarding claim 20, Moore, Suzuki, Vachon, and Noda teaches the method of claim 18. 
Noda further teaches wherein the step of determining the force signature exceeds the threshold value comprises comparing the force signature with a historical force signature that is based on force signatures from prior assembly operations during the identified assembly stage (see at least col 27, lines 24 – 48: “A serious error for which an emergency stop is required is detected by setting a limit value directly to the sensor output value. The error-recovery-level determination function of the offline teaching section uses a conditional branch based on the sensor information to support determination of an error level to be used for the error recovery and embedment of check points for recovery. The error-occurrence-risk analysis function of the offline teaching section is a function of analyzing a risk of unwanted incident, and is used in order to restrain a task error of a robot on this occasion. Specifically, if there are a plurality of candidates for work sequences and task attitudes of a robot, risks of occurrence of various errors are calculated as probabilities by statistically processing past error information for each candidate, and the calculated values are compared with each other to select a task, thereby enabling frontloading the restraint of the error occurrence. The error information used for the analysis includes sensor information recorded upon the error recovery, and recorded descriptions of errors”). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to incorporate the teachings of Noda because such a modification would increase productivity (see at least col 15, line 54 “As a result, productivity of an overall design/implementation process of the production robot system can be largely increased…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R.N./Examiner, Art Unit 3664     

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664